Debtor Listing

 

Page‘
The Phoenix Recovery Group 1/2/2020
Debtor 247345 ROJAS, DEBRA R
Debtor
Debtor # 247345 First Account 11/19/2018
Debtor Name ROJAS, DEBRA R Last Account if
Address 6105 RICHARDSON LANE Last Work if
Address Mail Return No
Debtor City AUSTIN Promise Action
St TX Promise Amt 0.00
Zip 78741 Promise Date if
Birthdate 3/27/1963 Promise Frequency 0
Employer Promise Val. Date if
Spouse Promises Broken 0
Bank Acct Number Restriction Code
Bank Routing Sp Emp Ext
Employment Date if Spouse Emp Phone f=
Debtor Emp. Ext. Spouse Employer
Debtor Emp. Phone [ - Spouse SSN - 2
Debtor Occupation USER FIELD
Debtor Phone / - Ext USER FLD2
Debtor Reference Debtor Statement
Debtor SSN XXX-XX-XXXX Debtor Type
Driver License
Debtor Contact Notes 11-20-2019 @ 11:04 by EA -
09-13-2019 @ 13:52 by EA -
05-29-2019 @ 09:47 by LEO - CLIENT REQUEST DELETION OF ACCOUNT TENANT SENT
IN ERROR REQUEST UPLOADED TO IMAGES AND MANUAL DELETION OF CREDIT
REPORT SENT ----CBR RPTG MAN DEL---AUD 96052833
05-06-2019 @ 15:00 by EA - RCVD FAX FROM TYLER HICKLE--LOR--*****CALL ATTY
ONLY--512.289.3831--FAXED ATTY VAL, COC, SODA--MARKED AS
DISPUTED---PERFORMED INVESTIGATION OF DEBT--PAPERWORK IN ORDER BUT PUT
EMAIL AND PHONE CALL OUT TO CLIENT TO VERIFY BALANCE DUE
01-07-2019 @ 15:51 by CNN - sent letter
01-03-2019 @ 14:33 by CNN -
42-20-2018 @ 13:50 by CV - mailed out soda
42-20-2018 @ 11:22 by CNN - The debter is requesting a soda to be mailed out to her.
12-20-2018 @ 11:20 by HC - ****** DO NOT CALL******
12-20-2018 @ 11:19 by HC - RECEIVED CALL FROM DBTR DOES NOT WANT ANYMORE
PHONE CALLS. HAVE COLLECTOR MAIL SODA
12-17-2018 @ 17:37 by CNN - 6288 Imom
42-12-2018 @ 09:40 by CNN - 6288 Imom
42-04-2018 @ 16:31 by CNN - 6288 Imom
11-28-2018 @ 10:27 by CNN - debter was using foul lanuguage and i released the call
Debtor Remarks
42/20/2018 OLD PHONE:512/679-6288
41/19/2018 OLD NAME:ROJAS, DEBRA
SEE IMAGE CV
Credit Bureau Reports
References
Debtor Previous Address
NAME  :ROJAS, DEBRA
ID :
wR
The Phoenix Recovery Group EK . ea 4/2/2020 13:55:50
/
Debtor Listing

The Phoenix Recovery Group

Debtor 247345

ROJAS, DEBRA R

Page2
1/2/2020

 

ADDRESS 1:

ADDRESS 2:

CITY

PHONE = :512/679-6288 FAX PHONE :
CONTACT : TITLE :

DATE = :11/19/2018 AMOUNT : 0.00
COMMENTS:

Debtor Previous Address

NAME  :ROJAS, DEBRAR

ID :

ADDRESS 1 :5605 SPRINGDALE RD
ADDRESS 2 :APT 1003

CITY ‘AUSTIN, TX 78723

PHONE — :512/679-6288 FAX PHONE :

CONTACT : PIE:

DATE  :12/20/2018 AMOUNT : 9.00

COMMENTS:

Notices

TYPE DESCRIPTION DATE ALL? TYPE DESCRIPTION
3N 3RD NOTICE -OS 01/08/19 N 8

Vv VALIDATION 05/06/19 N

ALL?

N

 

The Phoenix Recovery Group

1/2/2020

13:55:50
Debtor Listing

The Phoenix Recovery Group

Page3
41/2/2020

 

 

 

Debtor 247345 ROJAS, DEBRA R
Account
Client Name RESERVE AT SPRINGDALE
Debtor # 247345 Client # 3725
Account # 268045 Collector # 2
Original Balance 0.01 Status MGR
Principal Date 42/31/2017 Priority 1
Principal Balance 0.00 Commission Code
Agency Fees 0.00 Commission Rate 40,00
Check Return Fees 0.00 Disputed No
Legal Fees 0.00 Forward Agency
Attorney Fees 0.00 Forward Commission 0.00
Late Fees 0.00 Forward Date if}
Interest Amount 0.00 Interest Rate 0.00
AGENCY FEE 0.00 Original Client Name
CC % ST-N 0.00 Last Interest Date if
0.00 Last Letter Date 5/6/2019
Sales Tax 0.00 Last Letter Type Vv
Total Due 0.00 Next Letter Date if
Next Letter Type

Client Reference # 1003 Batch #
eaeaery lca Credit Bureau Acct. Type Z
Guarartonatens Credit Rpt Date 4/2/2019
Last Payment Amount 0.00 .
Last Payment Date VT Credit Rpt Off Date 9/30/2019
Assignment Date 41/19/2018 Date Demnquant ba
Cancel Date 4/2/2020 Reterence
Bank
Bank Account #
Micr #
Check #
Check Date Hf Dialer Result
MGT CO Dialer Status
Contact Notes 01-02-2020 @ 13:39 by EA - OLD STATUS: CBD NEW STATUS: MGR

01-02-2020 @ 13:39 by EA - OLD NOTE: 9/13/2019 8 NEW NOTE: / /

05-29-2019 @ 09:45 by LEO - OLD STATUS: ALR NEW STATUS: WBC

05-29-2019 @ 09:45 by LEO - OLD NOTE: 4/19/2019 8 NEW NOTE: / /

05-06-2019 @ 15:00 by EA - OLD COLLECTOR: 71 NEW COLLECTOR: 2

05-06-2019 @ 15:00 by EA - OLD STATUS: RTP NEW STATUS: ALR

04-29-2019 @ 09:06 by BOB - OLD COLLECTOR: 9 NEW COLLECTOR: 71 MAC

02-05-2019 @ 11:30 by CNN- OLD STATUS: NEW NEW STATUS: RTP

01-07-2019 @ 15:51 by CNN - OLD NOTE: 1/9/2019 8 NEW NOTE: 1/7/2019 3N

12-17-2018 @ 17:38 by CNN - OLD NOTE: 42/24/2018 8 NEW NOTE: 12/18/2018 1N

41-26-2018 @ 11:17 by EA - OLD COLLECTOR: 17 NEW COLLECTOR: 9CRS

11-19-2018 @ 16:59 by CV - Data Entry

References

Legal Details

Post Dated Checks

Transactions

TRANSACTIONS FOR ACCOUNT - 268045
No Transactions on file for this Account
The Phoenix Recovery Group 1/2/2020 13:55:50
Debtor Listing

Page4

The Phoenix Recovery Group 1/2/2020

Debtor 247345 ROJAS, DEBRA R

The Phoenix Recovery Group 4/2/2020 43:55:50
